13 Mich. App. 621 (1968)
164 N.W.2d 675
PEOPLE
v.
SPRINGER.
Docket No. 3,345.
Michigan Court of Appeals.
Decided October 22, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Walter Gibbs, Assistant Prosecuting Attorney, for the people.
John F. Mayer, for defendant on appeal.
PER CURIAM:
Defendant was convicted of first-degree murder.[*] The people contended that the *622 homicide occurred during the perpetration of a robbery.
On appeal defendant alleges reversible error in that (1) the court failed to charge the jury on included offenses, (2) the court refused to instruct the jury that no presumption is created against the defendant because of his failure to take the stand and testify, and (3) that the court by its instruction to the jury coerced a verdict.
Under the facts of this case there was no reversible error committed by the trial court in failing to charge as to included offenses. People v. Hearn (1958), 354 Mich. 468.
A review of the record discloses that the court substantially covered all of the defendant's requested instructions to the jury.
After 2-1/2 hours of deliberation the jury returned to the courtroom and announced inability at that time to reach a verdict. The court suggested that the jury try to continue its deliberations and attempt to reach a verdict. We find no coercion in the court's comments to the jury.
Affirmed.
J.H. GILLIS, P.J., and R.B. BURNS and KELLEY, JJ., concurred.
NOTES
[*]  CL 1948, § 750.316 (Stat Ann 1954 Rev § 28.548).